Exhibit 10.6

Portions of this Exhibit 10.6 have been omitted based upon a request for
confidential treatment. This Exhibit 10.6, including the non-public information,
has been filed separately with the Securities and Exchange Commission. “[*]”
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.

AMENDMENT NO. 8 TO SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 8 dated as of September 22, 2006 to SECOND AMENDED AND
RESTATED RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) is entered into among
AFC FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE
FINANCE CORPORATION, an Indiana corporation (the “Servicer”), FAIRWAY FINANCE
COMPANY, LLC (as successor to Fairway Finance Corporation), a Delaware limited
liability company (the “Initial Purchaser” and a “Purchaser”), GRESHAM
RECEIVABLES (NO. 8) LIMITED (together with the Initial Purchaser, each a
“Purchaser”), LLOYDS TSB BANK PLC, as agent for Gresham Receivables (No. 8)
Limited, and BMO CAPITAL MARKETS CORP. (formerly known as HARRIS NESBITT CORP.),
a Delaware corporation, as agent for Fairway Finance Company, LLC and as the
initial agent (the “Agent”).

R E C I T A L S

A.            The Seller, the Servicer, the Initial Purchaser and the Agent are
parties to that certain Second Amended and Restated Receivables Purchase
Agreement dated as of June 15, 2004 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Agreement”).

B.            The Seller, the Servicer, the Purchasers and the Agent desire to
amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.             Certain Defined Terms.  Capitalized terms which are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.

2.             Amendments to Agreement.  The Agreement is amended as follows:

2.1           The definition of “Special Concentration Percentage” in Exhibit I
to the Agreement is hereby replaced in its entirety with the following:

“Special Concentration Percentage” means, (i) for [ * ] at any time, [ * ] and
(ii) for any other Special Obligor at any time, [ * ].

 

 


--------------------------------------------------------------------------------




2.2           The definition of “Eligible Receivable” in Exhibit I to the
Agreement is hereby amended to: [ * ]

3.             Representations and Warranties.  Each of the Seller and the
Servicer hereby represents and warrants to the Agent and the Purchaser as
follows:

(a)           Representations and Warranties.  The representations and
warranties of such Person contained in Exhibit III and Exhibit VII to the
Agreement are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date).

(b)           Enforceability.  The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part.  This Amendment and
the Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.

(c)           Termination Event.  No Termination Event or Unmatured Termination
Event has occurred and is continuing.

4.             Effectiveness.  This Amendment shall become effective upon
receipt by the Agent of each of the counterparts of this Amendment (whether by
facsimile or otherwise) executed by each of the parties hereto.

5.             Effect of Amendment.  Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect.  After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Receivables Purchase Agreement,”
“this Agreement,” “hereof,” “herein” or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.

6.             Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

7.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Indiana without
reference to conflict of laws principles.

8.             Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

 

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

AFC FUNDING CORPORATION

 

 

 

 

 

 

 

By:

/s/ James E. Money II

 

Name:

James E. Money II

 

Title:

Controller / Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ James E. Money II

 

Name:

James E. Money II

 

Title:

Controller / Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

AIRWAY FINANCE COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Amy S. Keith

 

Name:

Amy S. Keith

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance Company, LLC
and as Agent

 

 

 

 

 

 

 

By:

/s/ John Pappano

 

Name:

John Pappano

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

GRESHAM RECEIVABLES (NO. 8) LIMITED

 

 

 

 

 

 

 

By:

/s/ S.M. Hollywood

 

Name:

S.M. Hollywood

 

Title:

Director

 

 

 


--------------------------------------------------------------------------------




 

LLOYDS TSB BANK PLC, as Purchaser Agent for Gresham Receivables (No. 8) Limited

 

 

 

 

 

 

 

By:

/s/ Gary Staines

 

Name:

Gary Staines

 

Title:

Assistant Director, Securitization

 

 

Consented to:
BANK OF MONTREAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Joseph W. Linder

 

 

 

 

Name: Joseph W. Linder

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LLOYDS TSB BANK PLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Daniela Chun

 

 

/s/ Peter Hart

 

Name:

Daniela Chun

 

Peter Hart

:

Title

Assistant Vice President

 

Vice President

 

 

Structured Finance, USA

 

Structured Finance

 

 

C-031

 

H002

 

 

 


--------------------------------------------------------------------------------